 


116 HR 8171 IH: Save our Social Security Now Act
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 8171 
IN THE HOUSE OF REPRESENTATIVES 
 
September 4, 2020 
Mr. Larson of Connecticut (for himself, Mr. Neal, Mr. Thompson of California, Mr. Suozzi, Mr. Beyer, Ms. Moore, Mr. Blumenauer, Mr. Panetta, Mr. Horsford, Ms. Sánchez, Mr. Pascrell, Mr. Higgins of New York, Mr. Danny K. Davis of Illinois, Mr. Evans, Mr. Kildee, Ms. DelBene, Mr. Kind, Mr. Courtney, Ms. DeLauro, Mr. Himes, Mrs. Hayes, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To nullify certain executive actions to permit the delayed withholding and deposit of payroll taxes. 
 
 
1.Short title; Findings 
(a)Short titleThis Act may be cited as the Save our Social Security Now Act.   (b)FindingsCongress finds the following: 
(1)Social Security is Americans’ commitment to each other; it is the foundation of retirement security and provides nearly all workers and their families with essential insurance protections for retirement, disability, or death of a family breadwinner. (2)Americans are relying on Social Security more than ever during the COVID-19 pandemic which is harming the very Americans who most rely on Social Security, our seniors, people with disabilities, women and people of color. 
(3)Americans have consistently ranked Social Security as one of the most important Federal programs. (4)Social Security enjoys deep and sustained public support because it is a benefit workers earn through their payroll contributions with each and every paycheck under the Federal Insurance Contributions Act (FICA). 
(5)65 million people, or nearly 1 in 3 households, receive their earned Social Security benefits each month, including seniors, widows, people with disabilities, children, and veterans. (6)Social Security’s progressive benefit formula, family benefits, and disability and survivor protections make the program especially important to communities of color and to women, as it partially mitigates the systemic inequalities in the rest of the retirement system, which mirror systemic inequalities in the labor market. 
(7)Social Security’s guaranteed benefits lift 22 million Americans out of poverty each year, and allow millions more to live with dignity after their retirement or disability. (8)Social Security pays $1 trillion in benefits each year, and beneficiaries return those funds to their local economies in every Congressional District in the nation when they pay for their homes, groceries, and medical care. 
(9)Social Security functions as an automatic stabilizer and economic stimulus during recessions, and the current economic and public health crises make the program’s role more important than ever, as beneficiaries can count on its monthly payments as a reliable source of income. (10)At its inception 85 years ago, Social Security was created by President Roosevelt as an earned benefit program where workers’ benefits are fundamentally linked to their earnings from work. 
(11)Payroll deductions under the FICA are the contributions that workers and their employers pay into Social Security, and represent the direct link between earnings and benefits. (12)These payroll contributions provide a secure and dedicated source of revenue to finance the earned benefits. 
(13)Eliminating these payroll contributions would end Social Security, making it unable to pay any disability benefits beginning in 2021 and unable to pay any retirement or survivor benefits beginning in 2023. (14)Social Security is irreplaceable and has been a cornerstone of our nation’s social compact for more than three-quarters of a century. 
(15)The President’s recent executive action to defer payroll taxes from September through December 2020 is the first step in his announced plan to entirely defund Social Security by eliminating payroll contributions altogether beginning in 2021. (16)Eliminating the payroll tax would destroy Social Security and with it the financial stability of generations of retirees, widows, children, and people with severe disabilities. 
(17)Therefore, Congress rejects the President’s proposals to defer now and eliminate later the payroll contributions which fund Social Security’s earned benefits. 2.Nullification of certain executive actions to permit the delayed withholding and deposit of payroll taxesAs of the date of the enactment of this Act, neither the Secretary of the Treasury, nor any delegate of the Secretary of the Treasury, shall implement Internal Revenue Service Notice 2020–65 (entitled “Relief with Respect to Employment Tax Deadlines Applicable to Employers Affected by the Ongoing Coronavirus (COVID-19) Disease 2019 Pandemic”) and such Notice shall be null and void.  
 
